Title: From George Washington to Lieutenant Colonel William De Hart, 26 January 1780
From: Washington, George
To: De Hart, William


          
            Sir
            Head Quarters Morris Town 26th January 1780.
          
          I have recd yours of the 24th. If the Country is in the situation you mention with respect to Cattle we must be content with less than the demand made upon the County and if they will give an extra quantity of Grain for the deficiency of Cattle, it will I think be doing for the best. The Cattle should be drove immediately towards Camp as they are collected, except what are necessary for the detachment, and the Grain put into Mills as far from the River as possible. The easy passage upon the Ice puts it in the power of the enemy to cross and burn both Mills and Grain. I am &c.
        